             Case 7:97-mj-01725-MRG Document 3 Filed 11/20/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                         JRIGH\u-.L

 UNITED STA TES OF AMERICA,
                                                         Case No.: 97 MJ 01725          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Donald J. Monk



                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.



                                                                 h£
                                                           Hon. Martin R. Goldberg,
                                                           United States Magistrate Judge




Dated:          20      day of _N_o_v_em_b_e_r_ _ _ __, 20.lQ__
               Poughkeepsie, New York
